By the Court.
This judgment must be reversed because there was no proof of that force which is essential under our statute (Rev. Laws 349) to maintain a complaint of forcible detainer. There must be force, menaces or threats, or such circumstances as tend to excite fear or appreciation of danger. The affidavits which have been read clearly shew that no such proof was given on the trial. When there is some evidence, we do not inquire as to its sufficiency to support the complaint. But whenever it appears that there was no legal evidence, this court are bound to interfere; otherwise the party is remediless, as the justice cannot grant a new trial.
Judgment reversed.
Note. The same question came before the court in September term, 1830, in the case of Hankins v. Hamilton in forcible detainer, and one of the reasons relied upon for the reversal of the judgment was, that there was no evidence of such force as would constitute a forcible detainer under the statute. The Chief Justice said, the evidence on this point was not very full or decisive. But there was some evidence of circumstances having a natural tendency to excite fear and apprehension of danger. The effect of the evidence was a proper question for the jury, and having been expressly put to them by the justice and been decided by them, we.do not think we are authorized to interfere. We do not mean to say that we may not interfere where there is no evidence of force.
Judgment affirmed.